UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 12, 2013 BRT REALTY TRUST (Exact name of Registrant as specified in charter) Massachusetts 001-07172 13-2755856 (State or otherjurisdiction ofincorporation) (Commission file No.) (IRS Employer I.D. No.) 60 Cutter Mill Road, Suite 303, Great Neck, New York (Address of principal executive offices) (Zip code) 516-466-3100 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events. On June 12, 2013, we granted an assignable option to acquire all or substantially all of our interest in a joint venture that owns a leasehold interest in a property located in midtown New York City. The option holder, our partner in the joint venture that owns this leasehold interest, paid a $200,000 non-refundable deposit in connection with the grant. The option gives the holder the right, but not the obligation, to buy our interest in the venture for a purchase price ranging from $ 5.5 million to $6 million, depending on, among other things, the structure of the transaction.It is anticipated that our gain from the sale of this interest will range from $5.5 million to $6 million andthat this sale will be completed in the summer of 2013, though no assurance can be given that the sale will be completed. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BRT REALTY TRUST Date:June 14, 2013 By: /s/ David W. Kalish David W. Kalish Senior Vice President - Finance 3
